Exhibit 10.7

 

EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION OF STOCKHOLDERS AGREEMENT

 

This Assignment and Assumption of Stockholders Agreement (this “Assignment”) is
made as of November 4, 2016 by and among Liberty Expedia Holdings, Inc., a
Delaware corporation (“Splitco”), LEXE Marginco, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Splitco (“Marginco”), LEXEB,
LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Splitco (“LEXEB”, and together with Splitco and Marginco, the “Assignees”),
Liberty Interactive Corporation, a Delaware corporation (“Liberty”), and Barry
Diller, an individual (“Diller”).  Capitalized terms used and not otherwise
defined herein have the meanings given such terms in the Stockholders Agreement
(as defined below).

 

W I T N E S S E T H :

 

WHEREAS, Diller and Liberty are parties to that certain Amended and Restated
Stockholders Agreement, dated as of December 20, 2011 (the “Stockholders
Agreement”), and Diller, Liberty and Expedia, Inc., a Delaware corporation
(“Expedia”), are parties to that certain Amended and Restated Governance
Agreement, dated as of December 20, 2011 (the “Governance Agreement”);

 

WHEREAS, Liberty has determined to engage in the Split-Off (as defined in the
Transaction Agreement, dated as of March 24, 2016, as amended and restated as of
September 22, 2016, and as may be further amended in accordance with the terms
thereof, by and among Liberty, Splitco, Diller, John C. Malone, an individual,
and Leslie Malone, an individual (the “Transaction Agreement”)) which Liberty
has represented will constitute a Distribution Transaction involving a Qualified
Distribution Transferee (as such terms are defined in the Governance Agreement);

 

WHEREAS, the parties desire, in accordance with Section 5.1 of the Stockholders
Agreement, to effect the assignment by Liberty and assumption by Splitco of
Liberty’s rights, benefits and obligations under the Stockholders Agreement in
connection with the Split-Off and to provide for the other Assignees to become
parties to the Stockholders Agreement as so assigned;

 

WHEREAS, on or prior to the date hereof, Liberty and Diller will execute a
letter agreement in the form of Exhibit A to the Stockholders Agreement; and

 

WHEREAS, on or prior to the date hereof, pursuant to Section 5.01(b)(ii) of the
Governance Agreement, the Executive Committee of the Board of Expedia has
adopted the resolution set forth on Exhibit J to the Transaction Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Representations and Warranties of
Diller.  Diller represents and warrants to Liberty and Assignees that:

 

a.                                      he has the power and authority to enter
into this Assignment and to carry out his obligations hereunder and under the
Stockholders Agreement;

 

b.                                      the execution, delivery and performance
of this Assignment by Diller has been duly authorized by all necessary action on
the part of Diller and no other actions on the part of Diller are necessary to
authorize this Assignment or the matters contemplated hereby or by the
Stockholders Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by Diller and constitutes a valid and binding obligation of
Diller, and, assuming this Assignment constitutes a valid and binding obligation
of Liberty and Assignees, is enforceable against Diller in accordance with its
terms; and

 

d.                                      the execution and delivery of this
Assignment by Diller, and the performance of his obligations hereunder and under
the Stockholders Agreement, do not constitute a breach or violation of, or
conflict with, any material agreement to which Diller is a party.

 

2.                                      Representations and Warranties of
Liberty.  Liberty represents and warrants to Diller that:

 

a.                                      Liberty is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority to enter into this Assignment and to
carry out its obligations hereunder and under the Stockholders Agreement;

 

b.                                      the execution, delivery and performance
of this Assignment by Liberty has been duly authorized by all necessary
corporate action on the part of Liberty and no other corporate proceedings on
the part of Liberty are necessary to authorize this Assignment or the matters
contemplated hereby or by the Stockholders Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by Liberty and constitutes a valid and binding obligation of
Liberty, and, assuming this Assignment constitutes a valid and binding
obligation of Diller, is enforceable against Liberty in accordance with its
terms;

 

d.                                      the execution and delivery of the
Assignment by Liberty and the performance of its obligations hereunder and under
the Stockholders Agreement, do not constitute a breach or violation of, or
conflict with, Liberty’s restated certificate of incorporation, as amended, or
amended and restated bylaws;

 

e.                                       this Assignment is being entered into
in connection with the Split-Off, which constitutes a Distribution Transaction
involving Splitco, the Liberty Splitco and Qualified Distribution Transferee,
and its wholly-owned subsidiaries LEXEB and Marginco, pursuant to Section 5.01
of the Governance Agreement; and

 

2

--------------------------------------------------------------------------------


 

f.                                        in connection with the Split-Off,
Liberty has contributed all Company Common Shares Beneficially Owned by it to
Splitco, which has in turn contributed such shares to Marginco and LEXEB.

 

3.                                      Representations and Warranties of
Assignees and Liberty.  Assignees and Liberty each represent and warrant to
Diller that:

 

a.                                      each Assignee is duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate or other power and authority to enter into this
Assignment and to carry out its obligations hereunder and, following the
Split-Off, under the Stockholders Agreement;

 

b.                                      the execution, delivery and performance
of this Assignment by each Assignee has been duly authorized by all necessary
corporate or other action on the part of each Assignee and no other corporate
proceedings on the part of any Assignee are necessary to authorize this
Assignment or the matters contemplated hereby or by the Stockholders Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by each Assignee and constitutes a valid and binding obligation of
each Assignee, and, assuming this Assignment constitutes a valid and binding
obligation of Diller, is enforceable against each Assignee in accordance with
its terms; and

 

d.                                      the execution and delivery of this
Assignment by Assignees, and, following the Split-Off, the performance by the
Assignees of their obligations hereunder and under the Stockholders Agreement,
do not constitute a breach or violation of, or conflict with, any Assignee’s
organizational documents.

 

4.                                      Assignment and Assumption, Certain
Acknowledgements and Agreements.

 

a.                                      Effective immediately prior to the
Split-Off (but subject to the consummation of the Split-Off):

 

i.                  Liberty assigns all of its and the Liberty Stockholder
Group’s rights and obligations under the Stockholders Agreement to Splitco;

 

ii.               Splitco accepts such assignment of rights hereunder and
assumes and agrees to perform all liabilities and obligations of Liberty and the
Liberty Stockholder Group under the Stockholders Agreement to be performed
following the effective time of the Split-Off, including the obligation to
ensure the compliance of the Splitco Stockholder Group with all obligations of
the Liberty Stockholder Group under the Stockholders Agreement;

 

iii.            Splitco is substituted for Liberty as “Splitco” (and the
stockholder group of Splitco is substituted for the Liberty Stockholder Group)
for all purposes under the Stockholders Agreement and upon the

 

3

--------------------------------------------------------------------------------


 

Split-Off, all references in the Stockholders Agreement to “Liberty” will be
deemed to refer to Splitco, and references to the “Liberty Stockholder Group”
will be deemed to refer to the “Splitco Stockholder Group,” meaning the
stockholder group composed of those Subsidiaries of Splitco, that, from time to
time, hold Equity of Expedia; and

 

iv.           Marginco and LEXEB acknowledge and agree that they are members of
the Splitco Stockholder Group at the effective time of the Split-Off.

 

b.                                      Liberty acknowledges that it shall not
be entitled to any benefits under the Stockholders Agreement following the
Split-Off.

 

c.                                       In connection with the Transfer of
Common Shares to Marginco and LEXEB in connection with the Split-Off, Liberty
and Diller will execute a letter agreement in the form of Exhibit A to the
Stockholders Agreement.

 

d.                                      The parties hereto agree that
Section 4.1(a)(vi) of the Stockholders Agreement shall hereby be amended and
restated in its entirety to read as follows:

 

“(vi) a pledge or grant of a security interest in Common Stock to secure bona
fide indebtedness and any related Transfers of Common Stock including to a
secured party at a foreclosure sale or similar liquidation sale or by deed,
transfer, assignment or other conveyance in-lieu of foreclosure or otherwise in
connection with the enforcement of any such lien on, pledge of or security
interest in the Common Stock (any such event, a “Foreclosure Event”) and
provided that the terms of such indebtedness and security interest shall permit
the Splitco Stockholder Group to exercise voting rights and to take consensual
action with respect to the Common Stock so securing such indebtedness prior to a
Foreclosure Event, and”

 

e.                                       Pursuant to Section 6.12 of the
Stockholders Agreement, effective upon the completion of the Split-Off, the
address for all notices, requests and other communications to Assignees pursuant
to the Stockholders Agreement will be:

 

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attention: Richard N. Baer, Chief Legal Officer

Facsimile: (720) 875-5401

 

5.                                      Miscellaneous.

 

a.                                      From and after the execution and
delivery of this Assignment, the Stockholders Agreement shall be deemed to be
assigned and assumed as herein provided (it being understood that no assignment,
assumption or substitution hereunder shall be effective until immediately prior
to the Split-Off (and subject to the consummation of the Split-Off)), and

 

4

--------------------------------------------------------------------------------


 

the Stockholders Agreement shall continue in full force and effect and is hereby
ratified and confirmed.

 

b.                                      This Assignment may be amended, modified
and supplemented, and any of the provisions contained herein may be waived, only
by a written instrument signed by the parties hereto or their successors and
permitted assigns; provided, however, that following the Split-Off, Liberty’s
execution of such amendment, modification or supplement will not be required for
the effectiveness thereof, except to the extent such amendment, modification or
supplement would have, or would reasonably be expected to have, an adverse
effect upon Liberty.

 

c.                                       Neither this Assignment nor any of the
rights, interests or obligations under this Assignment will be assigned, in
whole or in part, by any party hereto without the prior written consent of the
other parties hereto; provided, however, that following the Split-Off, Liberty’s
consent will not be required for such assignment, except to the extent such
assignment would have, or would reasonably be expected to have, an adverse
effect upon Liberty.  Any purported assignment without such prior written
consent will be void.  Subject to the preceding sentences, this Assignment will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.  This Assignment shall not confer any
rights or remedies upon any Person other than the parties to this Assignment and
their respective successors and permitted assigns.

 

d.                                      This Assignment sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior representations, agreements and
understandings, written or oral, of any and every nature among them, other than
as set forth in the Stockholders Agreement.

 

e.                                       This Assignment shall be governed by
and construed in accordance with the Laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the Law of any jurisdiction other than the State of Delaware.

 

f.                                        The headings in this Assignment are
for convenience of reference only and shall not constitute a part of this
Assignment, nor shall they affect its meaning, construction or effect.

 

g.                                       This Assignment may be executed via
facsimile or .pdf and in any number of counterparts, each of which shall be
deemed to be an original instrument and all of which together shall constitute
one and the same instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective authorized officers and made effective as of the
day and year first above written.

 

 

LIBERTY EXPEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

LEXE MARGINCO, LLC

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

LEXEB, LLC

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

BARRY DILLER

 

 

 

 

 

/s/ Barry Diller

 

[Signature Page to Assignment and Assumption of Stockholders Agreement]

 

--------------------------------------------------------------------------------